Citation Nr: 0717440	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-32 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his girlfriend


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.

The appellant appeared before the undersigned at a May 2006 
hearing and testified regarding his symptomatology.  A 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently service-connected for left ear 
hearing loss and tinnitus and is claim service connection for 
hearing loss of the right ear.  At his May 2006 Travel Board 
hearing, the veteran testified that his hearing loss in his 
right ear was worse than his left ear.  The veteran further 
reported that since his previous audiological examination in 
April 2005, he had considerably more pain in his ears.  
Subsequently, a new examination must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate 
dates of treatment for all health care 
providers, private and VA, from whom 
he has received treatment for hearing 
loss.  When the requested information 
and any necessary authorization has 
been received, the RO must attempt to 
obtain copies of all pertinent records 
which have not already been obtained.  
The veteran should also be afforded an 
opportunity to submit any additional 
evidence, not already of record 
supporting his claim for service 
connection for right ear hearing loss.    

2.	The RO should schedule the veteran for 
a VA audiological examination by an 
audiologist to determine the nature 
and extent of the veteran's right ear 
hearing loss. All indicated studies 
should be performed, and all findings 
should be reported in detail. After 
reviewing the claims file, the 
examiner is to provide a detailed 
review of the veteran's pertinent 
medical history, current complaints, 
and the nature and extent of the 
hearing loss.  The examiner should 
determine whether it is very likely, 
at least as likely as not, or highly 
unlikely that the veteran's right ear 
hearing loss, if any, is related to 
service. The rationale for all 
opinions expressed should be 
explained.  

3.	After the development requested has 
been completed, the RO should review 
the examination report to ensure that 
it is in complete compliance with the 
directives of this REMAND. If the 
report is deficient in any manner, the 
RO must implement corrective 
procedures at once.

4.	If, while in remand status, additional 
evidence or information received 
triggers a need for further 
development or assistance under the 
VCAA, such as providing the veteran 
with updated notice of what evidence 
has been received and not received by 
VA as well as who has the duty to 
request evidence, then such 
development must be undertaken by VA. 
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159. 
(2006).

5.	Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for right ear hearing loss.  
If any benefit sought on appeal 
remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



